                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG


JOENELL L. RICE,

      Plaintiff,

v.                                                    CIVIL ACTION NO.: 3:19-CV-87
                                                      (GROH)

LT. SMITH,
CO WALTZS and
CO MCDUFFY,

      Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. ECF No. 24. Pursuant to this Court’s

Local Rules, this action was referred to Magistrate Judge Trumble for submission of a

proposed R&R. Magistrate Judge Trumble issued his R&R on June 28, 2019. In his

R&R, Magistrate Judge Trumble recommends that the Plaintiff=s complaint [ECF No. 1]

be denied and dismissed without prejudice.

                                    I. Background

      On May 28, 2019, the Plaintiff filed a civil action pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). At the

time of filing, the Plaintiff was incarcerated at USP Hazelton in Bruceton Mills, West

Virginia. In his complaint, the Plaintiff alleges that he was assaulted by the Defendants

and that he believes it was in retaliation for his earlier reporting of misconduct by a
separate correctional officer. The Plaintiff further alleges that after his assault, he was

denied medical care.

       The Plaintiff stated that he has filed a BP 8, 9, 10 and 11, but has not received a

response. On June 6, 2019, the Plaintiff filed a letter with the Clerk which stated that

the Plaintiff’s BP 11 administrative grievance had been referred to another department

for review. ECF No. 14.

                                   II. Standard of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review

of the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge to which no objection is made. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo

review and of a Plaintiff’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1);

Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce,

727 F.2d 91, 94 (4th Cir. 1984).

       Moreover, “[w]hen a party does make objections, but these objections are so

general or conclusory that they fail to direct the district court to any specific error by the

magistrate judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp.

2d 723, 730 (S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982)). “When only a general objection is made to a portion of a magistrate judge’s

report-recommendation, the Court subjects that portion of the report-recommendation to

only a clear error review.” Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). Courts have also held



                                              2
that when a party’s objection lacks adequate specificity, the party waives that objection.

See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (finding that

even though a party filed objections to the magistrate judge’s R&R, they were not

specific enough to preserve the claim for review).       Bare statements “devoid of any

reference to specific findings or recommendations . . . and unsupported by legal

authority, [are] not sufficient.” Mario 313 F.3d at 766. Finally, the Fourth Circuit has

long held, “[a]bsent objection, we do not believe that any explanation need be given for

adopting [an R&R].” Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that

without an objection, no explanation whatsoever is required of the district court when

adopting an R&R).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus

three days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Court granted

the Plaintiff an extension to file objections on or before August 22, 2019. ECF No. 32.

The Plaintiff filed his objections on August 9, 2019. ECF No. 35. Having timely filed

objections, the Court will conduct a de novo review of the portions of the R&R to which

the Plaintiff objects.

                                      III. Discussion

       Magistrate Judge Trumble recommends that the complaint be dismissed

because the Plaintiff has failed to exhaust all available administrative remedies.

Specifically, the Plaintiff’s claims are still being considered by the institution. Moreover,

the Plaintiff has not presented a claim that is substantial or serious enough that would

deter a similarly situated prisoner of ordinary fitness from pursuing administrative

remedies.



                                             3
      In the Plaintiff’s objections, he states that he just put in a BP8 pertaining to his

claims and they have not responded back to him yet. He further states that when they

do respond he will notify the Court and will then put the BP9 to the Warden. He also

says he will send copies of the BP10 and BP11 responses.

      The Plaintiff has not provided the Court with any information leading to a

conclusion that he has exhausted his administrative remedies. Rather, a review of the

complaint, his supplemental filings and his objections show a failure to exhaust all

administrative remedies prior to filing of his complaint.     Accordingly, the Plaintiff’s

objections, inasmuch as they oppose dismissal of the complaint, are OVERRULED.

                                    IV. Conclusion

      Accordingly, upon careful review, the Court ORDERS that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 24] is ADOPTED for the reasons

more fully stated therein.    The Plaintiff’s complaint [ECF No. 1] is DENIED and

DISMISSED WITHOUT PREJUDICE.

      The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to transmit copies of this Order to all counsel of record

herein and to mail a copy of this Order to the pro se Plaintiff by certified mail, return

receipt requested.

      DATED: October 24, 2019




                                           4
